Citation Nr: 1720541	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  

The Board observes that following the issuance of the Statement of the Case (SOC), additional medical records were associated with the Veteran's electronic claims file.  However, this evidence merely shows continued follow-up treatment and observation for the disability on appeal.  Therefore, this evidence is not pertinent to the current issue addressed below and remand for initial agency of original jurisdiction (AOJ) review is not required. See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).


FINDING OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  Squamous cell carcinoma was not shown during active service and the record contains no indication that any current squamous cell carcinoma is causally related to the Veteran's active service or any incident therein, to include Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that service connection for squamous cell carcinoma is warranted.  He initially contended that his squamous cell carcinoma is due to Agent Orange exposure during military service.  More recently, the Veteran contended that the condition is due to sun exposure during military service.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for squamous cell carcinoma.  

As previously noted, governing law provides for presumptive service connection based on exposure to herbicide agents such as Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam during the Vietnam era is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309. 

The Veteran's service treatment records indicate that he served in Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicide agents during such service.  However, squamous cell carcinoma is not listed as a disease associated with exposure to herbicide agents such as Agent Orange under 38 C.F.R. § 3.309(e).  As such, presumptive service connection due to herbicide exposure is not warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

However, the probative evidence establishes that the Veteran's squamous cell carcinoma did not manifest during active service and is not otherwise related to such service, to include exposure to Agent Orange or the sun.  In this regard, service treatment records are negative for treatment for or a diagnosis of squamous cell carcinoma during military service.  Notably, at the time of the March 1968 military separation examination, there was no finding of the condition on clinical evaluation of the skin, nor was squamous cell carcinoma documented in the accompanying report of medical history.  Indeed, the Board observes that the Veteran was first diagnosed with squamous cell carcinoma in 2005, more than 30 years after service.  

There is also no indication that the Veteran's post-service squamous cell carcinoma is related to any incident during service.  Although post-service medical records demonstrate a diagnosis of squamous cell carcinoma, the records do not suggest that the condition is due to military service nor does the record otherwise contain any indication of a link between the Veteran's squamous cell carcinoma and any incident in active duty service, to include Agent Orange or sun exposure.  In light of the foregoing, the Board finds that squamous cell carcinoma did not manifest during a period of active service and is not otherwise related to such service.  Therefore, direct service connection is not warranted.

The Board observes that, in support of the service connection claim, the Veteran provided articles regarding the affects of Agent Orange exposure and service in Vietnam as well as prior Board decisions granting service connection for squamous cell carcinoma.  The articles and prior Board decisions, however, do not specifically address the Veteran's situation.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical articles or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  This evidence does not demonstrate that there are specific facts and circumstances pertaining to this Veteran that make it as least as likely as not that his squamous cell cancer is related to herbicide agent exposure.  Polovick v. Shinseki, 23 Vet. App. 48, 53-54 (2009).  

The Board also acknowledges the Veteran's assertion that his squamous cell carcinoma is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the squamous cell carcinoma is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the squamous cell carcinoma is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board finds that the Veteran's lay theory does not outweigh the findings of VA's Secretary, which is based on studies conducted by the National Academy of Sciences, that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

After reviewing all the evidence or record, the Board finds that the preponderance of the evidence is against the claim of service connection for a squamous cell carcinoma.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma, to include as due to Agent Orange exposure, is denied.


____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


